Title: Joseph Dougherty to Thomas Jefferson, 10 February 1819
From: Dougherty, Joseph,Shorter, John (Jack)
To: Jefferson, Thomas


          
            Dear Sir
            Washington City Feb. 10th 1819
          
          Jack Shorter requests of me to acquaint you of his present state.
          His wife left him, and went to the western country about a year ago.
          He, afterwards became dissipated—and flew to me for protection. I succeeded in reforming him—but he has not been able to earn any thing to support him for several months past.
          He both fears, & loves me—and I cannot reffuse him any thing in my power.
          It will give me infinite pleasure to know the true state of your health.
          
            Sir. your Humble Servt
            Jos Dougherty
          
        